In a proceeding pursuant to sections 330 and 333 of the Election Law, petitioner appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County, dated August 14, 1972, as granted respondents’ motion to dismiss the proceeding on the ground that petitioner had failed timely to join an unsuccessful candidate. Judgment, insofar as appealed from, reversed on the law, without costs, and proceeding remitted to the Special Term for a hearing on the merits.' The questions of fact have not been considered. In our opinion, Special Term had plenary jurisdiction and should have conducted a hearing on the merits. Respondents’ motion to dismiss should have been denied and the motion for leave to intervene granted. Rabin, P. J., Hopkins, Munder, Shapiro and Christ, JJ., concur.